EXHIBIT 10.83

 

The Employment Agreements dated October 27, 2009 with Dennis J. Simonis, Wayne
W. Roumagoux and Randolph H. Cabral are in substantially identical form to the
following agreement, except for the term of the agreement and the salary.  The
following are the provisions with respect to those items in the respective
agreements:

 

The agreement with Dennis J. Simonis, the President of the General Partner, has
a 24-month term and a salary of $264,000.

 

The agreement with Wayne W. Roumagoux, the Vice President and Chief Financial
Officer of the General Partner, has a term of 18 months and a salary of
$122,000.

 

The agreement with Randolph H. Cabral, a named executive officer, has a term of
18 months and a salary of $139,000.

 

--------------------------------------------------------------------------------


 

EMPLOYMENT AGREEMENT

 

This Employment Agreement (“Agreement”) is made this 27th day of October, 2009
between ML Macadamia Orchards, L.P. (“Company”) and Wayne W. Roumagoux (“you” or
“your”), whose mailing address is P.O. Box 127, Volcano, Hawaii 96785-0127.

 

In consideration of the covenants and promises contained in this Agreement, the
parties agree as follows:

 

1.             Employment.  The Company agrees to employ you in the capacity set
out in Paragraph 4 commencing on October 1, 2009 (the “Effective Date”), and
subject to termination as set forth in paragraph 3.

 

Throughout your employment under this Agreement you shall devote your full time
and best efforts to the management of the financial affairs of the Company and
the promotion of the Company’s business interests.  You will not, during your
employment under this Agreement, engage in self-employment activities or related
activities without the prior written consent of the Board. Such consent shall
not be unreasonably withheld. If the Board does not respond within thirty (30)
days of receipt of the request for consent, the parties will assume that such
consent was granted.

 

2.             Term. Your initial term of employment under this Agreement, and
this Agreement, shall commence on the Effective Date and end at midnight one and
one/half years after the Effective Date.  The term shall extend for one day for
each and every day the Agreement is in force until terminated by one of the
other provisions set forth in the Agreement or by one of the provisions in this
paragraph.  The parties intend that the Agreement shall always have one and
one/half years to run unless terminated by one of the provisions in the
Agreement.  Either the Company or you may terminate this evergreen provision at
any time in their sole discretion so that the Agreement at such time shall have
a fixed one and one/half years to run.  Should this evergreen provision be
terminated by the Company and you are subsequently involuntarily terminated, you
will be entitled to no less than one year of severance pay upon your
termination.  Termination by written notice under this paragraph (2) shall be
subject to the provisions of Paragraph 3.  Termination of this Agreement shall
constitute a termination of your employment, unless otherwise agreed by the
parties.

 

3.             Termination.  Your employment may be terminated during any
applicable term without breaching this Agreement exclusively under the following
circumstances:

 

a.             Cause.  Your employment may be terminated by the Company at any
time for Cause.  Cause is defined as:

 

1.             Your failure or refusal to follow a lawful directive of the
Company, through its Board, other than such failure resulting from your
Disability (as defined in this Agreement), and such failure is not remedied to
the reasonable satisfaction of the Board within 30 days of receipt of notice;

 

2.             Your gross and willful misconduct relating to your
responsibilities, services or duties to the Company;

 

2

--------------------------------------------------------------------------------


 

3.             Your conviction or plea of no contest regarding any felony, or
lesser class crimes involving dishonesty or a violation of commonly accepted
moral principles where such conviction is rationally related to the duties and
responsibilities of your position;

 

4.             Any conduct demonstrating fraud, intentional misrepresentation or
personal dishonesty involving Company business or assets;

 

5.             Your personal conduct which damages or jeopardizes the reputation
of the Company;

 

6.             Unlawful use or possession of illegal drugs or controlled
substances; or

 

7.             Any material breach of this Agreement.

 

b.             Termination without Cause.

 

The Company may terminate your employment without cause at any time.  In such
event, you, upon execution of a settlement, waiver, and release agreement, a
copy of which is attached as Exhibit A, shall be entitled to your base annual
salary for the balance of the then applicable term.  Presumptively this shall be
an eighteen month period.  There shall be no other severance pay.  The severance
pay shall be paid at your option either (a) in a single lump sum payment in cash
or (b) in 36 semi-monthly installments over an 18 month period (continuation of
salary) as soon as practicable following the termination of employment without
Cause and delivery of the executed settlement, waiver, and release agreement.

 

c.             Resignation without Cause.

 

You may resign your employment without cause by providing at least thirty days
and not more than 60 days advance notice of your intended resignation date. 
Upon effective resignation without cause, you shall be paid your salary earned
and owing up to the date of resignation and any accrued vacation pay.  Your
eligibility for benefits other than earned pay and vacation payout, if any,
shall be determined according to then applicable plan documents and applicable
law.  You shall not be entitled to severance pay.  Upon receipt of your notice
of intent to resign, the Company may terminate your employment at any time prior
to the designated resignation date and pay you the balance of what you would
have earned according to your base salary, had you continued employment up to
the resignation date and any accrued vacation pay.

 

d.             Resignation for Good Reason.

 

You may resign your employment for Good Reason upon the demonstrated occurrence
of one or more of the following without your express written consent:

 

1.             Failure of the Company to continue your employment at the
position set forth in this Agreement;

 

2.             Relocation of your office to a location that is off the Island of
Hawaii;

 

3

--------------------------------------------------------------------------------


 

3.             Substantial and material diminution of your level of authority,
duties, or responsibilities within the Company; or

 

4.             The Company’s breach of any material provision of this Agreement.

 

You may not effectively resign your employment for Good Reason unless:

 

(a)           You provide the Company with at least 45 days prior written notice
of your intent to resign; said notice stating in sufficient detail the reasons
that you believe you have Good Reason to resign;

 

(b)           The Company has not reasonably remedied the stated reasons within
30 business days following receipt of notice; and

 

(c)           Your resignation occurs within one year from the occurrence of the
Good Reason event.

 

Upon receipt of your notice of intent to resign for Good Reason, the Company may
terminate your employment at any time prior to the designated resignation date
and pay you the balance of what you would have earned according to your base
salary, had you continued employment up to the resignation date.

 

In the event that you establish by substantial evidence one or more of the above
grounds for resignation for Good Reason, and said grounds are not reasonably
remedied within the period set forth in Section 4 (b), you shall be entitled to
the same severance pay applicable in the event of a termination without Cause,
subject to your execution of the same form of waiver and release agreement
attached as Exhibit A.

 

e.             Death.  Your employment shall terminate upon your death.  The
Company shall pay to your estate your accrued but unpaid salary, and vacation
through the date of your death at the rate then in effect.  Any other monies
which may be due to your estate shall be determined by pension or welfare
benefit plans then in effect in accordance with applicable law.  The Company
shall have no further obligation to you, your beneficiaries, or your estate
under this Agreement.

 

f.              Disability.  Your employment status may be terminated due to
“disability” as defined and explained herein.

 

1.             Your employment status shall terminate if you have a disability
that would entitle you to receive benefits under a Long Term Disability
Insurance Policy as may be in effect.  Any such termination shall become
effective on the first business day after the employee has exhausted any accrued
vacation and/or sick leave, when you are eligible to receive payments under such
policy (or the first day that you would be so eligible, if you had timely
applied for such payments).

 

2.             In the event that the Company has no Long-Term Disability plan in
effect:  if (i) you are rendered incapable because of physical or mental
illness, impairment or condition from discharging to the reasonable satisfaction
of the Company any duty, responsibility or function required by your position
for a period of ninety (90) consecutive days following the

 

4

--------------------------------------------------------------------------------


 

employee’s exhaustion of any accrued vacation and/or sick leave, or (ii) a
qualified physician chosen by the Company determines that you cannot perform one
or more duties, responsibilities or functions because of a physical or mental
illness, impairment or condition.  If the Company makes such a determination, it
shall have the continuing right and option, during the period that such
disability continues, and by notice given in the manner provided under this
Agreement, to terminate your employment.  Any such termination shall become
effective after the employee has exhausted any accrued vacation and/or sick
leave, unless within such time, a doctor selected or approved by the Company,
renders a fitness for duty report that confirms your ability to perform
competently all of your employment duties, responsibilities and functions.

 

3.             During any period that you fail to perform your duties as a
result of incapacity due to physical or mental illness, impairment, or
condition, you shall continue to receive your full salary at the rate then in
effect until your employment is terminated, provided that payments made to you
under this paragraph shall be reduced by the sum of amounts payable to you under
disability plans or under the Social Security disability insurance program.

 

This subsection (f) shall be construed in a manner consistent with the
requirements of the Americans With Disabilities Act and the applicable Fair
Employment Practices laws of the State of Hawaii.

 

3A.          Section 409A Limitations and Compliance for Severance Pay.

 

The severance pay provisions under Section 3.b and 3.d of this Agreement are
designed and intended to meet the separation pay plan exception requirements
under Section 409A of the Internal Revenue Code of 1986, as amended (“Code”) and
shall operate in a manner consistent with guidance issued by the Department of
Treasury and the Internal Revenue Service under Section 409A.  In accordance
with the separation pay plan exception under Treasury Regulation
Section 1.409A-1(b)(9), and notwithstanding any other provision in this
Agreement to the contrary, the severance pay under Section 3.b and 3.d shall be
subject to the following additional requirements and limitations:  (a) The
severance pay shall not exceed two times the employee’s annualized rate of
salary based upon the annual rate of pay for the calendar year before the year
in which the employee terminates from service or, if less, two times the limit
on annual compensation that may be taken into account for qualified retirement
plan purposes under Code Section 401(a)(17) (e.g., $245,000 for calendar year
2009).  (b) The severance pay shall be completely paid no later than the end of
the second calendar year following the calendar year in which the employee
terminates from service.  (c) The employee’s termination from employment by the
Company under Section 3.b shall mean an “involuntary separation from service” as
defined under Treasury Regulation Section 1.409A-1(n), which provides generally
that an involuntary separation from service is a definite and complete
termination of employment (e.g., employee is not on a bona fide leave of
absence, employee does not continue to work at reduced hours, employee is not
immediately reemployed) due to the unilateral decision of the Company (e.g., not
due to the request of the employee) as determined based on all the relevant
facts and circumstances.  The resignation for Good Reason as described under
Section 3.d is deemed to be an involuntary separation from service under the
Code Section 409A regulatory guidelines.

 

5

--------------------------------------------------------------------------------


 

4.             Job Title; Description of Duties and Responsibilities.  Your job
title is Vice President and Chief Financial Officer.

 

a.             Responsibilities.  Except as limited by this Agreement, you will
have the powers and responsibilities of the chief financial officer of an
equivalent organization.  The Company will obtain director and officers
liability insurance coverage in such amount, in such form and subject to such
limitations, exclusions and deductibles as may be acceptable to the Company and
made applicable to you as an officer of the Company.

 

b.             Duties.  Your business time, attention, skill and efforts shall
be exclusively devoted to the business of the Company; provided, however, that
nothing in this Agreement shall preclude you from devoting time during
reasonable periods required for:

 

1.             Serving as an officer, director or member of a committee of any
not-for-profit organization that does not present a conflict of interest with
the Company;

 

2.             Engaging in charitable and community activities, provided that
such activities do not materially affect or interfere with the performance of
your obligations to the Company.

 

5.             Compensation and Benefits.

 

a.             Salary. Your salary commencing on your Hire Date shall be
$120,000.00 to be paid in installments in accordance with procedures in effect
at the time this agreement is fully executed.  Your salary shall not be reduced
during any term and shall be reviewed annually for adjustment.  Any such
adjustments will be deemed a bona fide amendment to this Agreement without the
need for a memorandum or similar document evidencing such amendment.

 

b.             Vacation.  You shall be entitled to a reasonable vacation period
per year of employment pursuant to the ML Macadamia Orchards, L.P. Vacation
Policy in effect on the date this Employment Agreement is fully executed. You
shall maintain all vacation benefits already accrued at the time this Employment
Agreement is fully executed.

 

c.             Company Automobile.  The Company shall provide for the purchase
or lease of an automobile suitable for your position.

 

d.             Flex Benefit Plan.  The Company shall provide a Flex Benefit Plan
that includes medical, dental, vision and prescription drug coverage, employee
term life insurance (benefit payable is 100% of earnings not to exceed
$200,000.00), accidental death and dismemberment, and long term disability
coverage with a monthly benefit of 60% of monthly earnings, not to exceed
$8,000.00.

 

e.             Defined Contribution Retirement Plan.  The Company shall provide
a Defined Contribution Retirement Plan with a Company match of $00.50 (Fifty
Cents) for each dollar of employee contribution up to 4% of salary.

 

f.              Sick Leave. You shall be entitled to a reasonable sick leave
based on the ML Macadamia Orchards, L.P. Sick Pay Plan in effect at the time
this Employment Agreement is fully executed. You shall maintain any and all sick
leave benefits already accrued at the time this Employment Agreement is fully
executed.

 

6

--------------------------------------------------------------------------------


 

g.             Incentive Program. You are entitled to continue your
participation in the ML Macadamia Orchards, L.P. Management Incentive Plan and
maintain any benefits that you have already accrued.

 

h.             Miscellaneous Benefits.  The company shall continue all other
miscellaneous benefits in effect at the effective date of this Agreement,
including Business Travel Accident Insurance, Annual Physical Examination,
annual bonus program and all other miscellaneous benefits in existence as of the
effective date of this Agreement.

 

The Parties intend that the value of the benefits provided shall meet or exceed
the value of benefits provided to you by the Company immediately preceding your
execution of this Agreement.  The Company reserves the right to change benefit
policies or providers, provided that the aggregate monetary value of such
benefits, after tax, shall not be less than those in effect under this
Agreement. The interpretation and administration of plan benefits shall be
governed by the plan documents.

 

6.             Confidentiality.  Except as required by law, neither this
Agreement or any part of its contents shall be disclosed to third parties.

 

7.             Nondisclosure and Non-competition.

 

a.             Certain Definitions.  The following terms are defined as follows:

 

1.             “Confidential Information” means any information both written and
oral relating to the business operations of the Company that is not generally
known to persons engaged in a business similar to that conducted by the Company.

 

2.             “Company Business” includes all activities relating to the
production, marketing and sale of macadamia nuts and related products and
services.

 

b.             Nondisclosure of Confidential Information.  You shall hold in a
fiduciary capacity for the benefit of the Company concerning all Confidential
Information, which shall have been obtained by you during your employment with
the Company and you shall use such Confidential Information solely within the
scope of your employment and for the exclusive benefit of the Company.  At the
end of your employment you agree (i) not to communicate, disclose or otherwise
make available to any person or entity such Confidential Information, except
upon prior written authorization of the Company or as may be required by law,
and (ii) to deliver promptly to the Company any Confidential information in your
possession, including the duplicates thereof and any notes or records with
respect thereto.

 

In the event that applicable law or legal process requires disclosure of
Confidential Information, you shall give the Company prompt prior notice of such
required disclosure to provide the Company with a reasonable opportunity to
contest or seek appropriate protective remedies in connection with such
disclosure.

 

7

--------------------------------------------------------------------------------


 

8.             Limited Covenant Not to Compete.

 

During the term of this Agreement, including any extensions:

 

(a)           You shall not, directly or indirectly, for yourself or others,
own, manage, operate, control, be employed by, engage or participate in, or
allow your skill, knowledge, experience or reputation to be used by, or
otherwise be connected in any manner with the ownership, management, operation
or control of any company or other business enterprise engaged in any aspect of
the Company’s Business.

 

(b)           You shall not call upon any Company customer or potential customer
for the purpose of soliciting, diverting or enticing away the business of such
person or entity, or otherwise disrupting any previously established
relationship existing between such person or entity and the Company.

 

(c)           You shall not solicit, induce, influence or attempt to influence
any supplier, lessor, licensor, Company employee or any other person who has a
business relationship with the Company to discontinue or reduce the extent of
such relationship with the Company; and

 

9.             Entire Agreement.  This instrument contains the entire agreement
of the parties with respect to all matters pertaining to your employment with
the Company.  This Agreement supersedes and terminates all prior agreements and
understandings between the parties concerning your employment.  Except with
respect to Section 5(a) of this Agreement, any modification of this Agreement
shall not be effective unless contained in a writing expressly identifying it as
a modification or amendment and signed by you and an authorized representative
of the Board.

 

10.           Severability.  Each provision of this Agreement shall be
considered severable such that if any one provision or clause conflicts with
existing or future applicable law, or may not be given full effect because of
such law, this shall not affect any other provision of the Agreement which shall
remain in full force and effect.  All surviving clauses shall be construed so as
to effectuate the purpose and intent of the parties.

 

11.           Governing Law and Interpretation.  This Agreement shall be
governed by and construed in accordance with the laws of the State of Hawaii,
except that the parties disavow any doctrine to the effect that ambiguities in a
written instrument are construed against its drafter.  Further, the words of
this Agreement shall be interpreted according to their common meaning.

 

12.           No Waiver.  No waiver on any provision of this Agreement shall be
valid unless it is in writing and signed by the person against whom it is sought
to be enforced.  The failure of any party at any time to insist on performance
of any term, condition or covenant contained in this Agreement shall not be
construed as a waiver or relinquishment of the right to insist on strict
performance of the same term, condition or covenant at any future time.

 

8

--------------------------------------------------------------------------------


 

13.           Voluntary and Knowing Agreement.  You represent that you have read
and understood the terms of this Agreement, had an opportunity to ask questions
and to review this Agreement with legal counsel of your choice, are not relying
on the advice of the Company, and voluntarily sign this Agreement.

 

Notice.  All notices required under this Agreement shall be in writing and shall
be deemed to have been completed when delivered by United States certified or
registered mail to the addresses below, or by personal hand-delivery.

 

To The Company:

 

To You:

 

 

 

ML Macadamia Orchards, L.P.
Attn. Human Resources
26-238 Hawaii Belt Road
Hilo, Hawaii 96720

 

Wayne W. Roumagoux
P.O. Box 127
Volcano, Hawaii 96785-0127

 

Disputes (Mandatory Arbitration)

 

A.            Employment-Related Claims.  This Provision applies to any claim
between you and the Company arising out of or relating to or concerning any
aspect of this Agreement, your employment with the Company, the termination of
that employment, or your compensation or benefits from the Company.  Both you
and the Company are equally bound to arbitrate all disputes arbitrable under
this Agreement.

 

B.            Mandatory Arbitration.  You and the Company agree that any claim
or dispute that you or the Company may have in connection with this Agreement or
your employment shall be resolved by binding arbitration in Honolulu, Hawaii.

 

C.            Definition of claim.  “Claim” means any cognizable cause of action
recognized at law.  This includes statutory, administrative and common law
claims. Workplace problems, such as personality conflicts, management style, or
asserted unfair treatment, that do not state a cognizable legal claim, are not
arbitrable.

 

D.            Procedure.  Except as modified by this Arbitration Agreement, the
Arbitration Rules, Procedures and Protocols of Dispute Prevention &
Resolution, Inc., located in Honolulu, Hawaii, as may be amended from time to
time, shall apply.  All claims shall be decided by one arbitrator.  In the event
that the above entity dissolves or otherwise ceases to operate or provide
arbitration services, the arbitration will be governed by the rules set forth in
the Hawaii Uniform Arbitration Act then in effect. With regard to claims
requiring initiation of investigations by administrative agencies such as the
Hawaii Civil Rights Commission or the Equal Employment Opportunity Commission,
this Agreement will not apply until such time as the agency finds cause to
believe that discrimination or other unlawful activity occurred; or a notice of
right to sue or similar document is issued by the applicable agency.

 

E.             Arbitrator Authority.  Notwithstanding any law to the contrary,
the Arbitrator’s power is limited to deciding those legally cognizable claims
expressly stated in the request for arbitration and to providing those remedies
that a court or administrative agency would be empowered by law to order, in
accordance with the burden of proof prescribed by law.

 

9

--------------------------------------------------------------------------------


 

F.             Arbitration Costs and Attorneys’ Fees.  You shall not be required
to pay administrative fees in excess of the fees (if any) that would have been
incurred by you had the arbitrated dispute(s) been litigated in state or federal
court or before a state or federal agency.  The Company will be responsible for
all administrative fees exceeding such amount.  The Company will also be
responsible for paying the arbitrator’s fees.  The types of costs for which you
may be responsible include, without limitation, filing fees, deposition costs,
service of process costs, witness fees and transcript costs.  The prevailing
party in the arbitration is entitled to recover such actual costs and attorneys’
fees as would be available under applicable law had the claim been adjudicated
by a court or agency.

 

G.            Federal Arbitration Act.  This arbitration agreement is entered
into pursuant to the Federal Arbitration Act, 9 U.S.C. §§1 et. seq. and shall be
construed in accordance with that law.

 

 

 

 

IT IS SO AGREED:

 

 

 

 

 

ML Macadamia Orchards, L.P.

 

 

 

 

 

/s/ Dennis J. Simonis

 

 

By:

Dennis J. Simonis

 

/s/ Wayne W. Roumogoux

    Its

President

 

Employee

October 27, 2009

 

October 27, 2009

Date

 

Date

 

10

--------------------------------------------------------------------------------